DETAILED ACTION
Status of the Claims
Claims 16-34 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 28 recites a method for determining the concentration of a protein with the use of an internal standard used to compute a concentration of the species of interest and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the “determining a ratio” and “computing” steps at the end of claim 28 comprises concept(s) relating to data comparisons that can be performed mentally or are analogous to human mental work, being an abstract idea or an idea ‘of itself’ as per MPEP 2106.04(a)(2)(III)(A).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4.  The same Guidance requires analysis of Prong Two, 0”, “(b) adding a known quantity of an isotopically labelled protein homologous to the selected protein(s), in the biological sample obtained in step a)”, “(c) treating the sample to extract at least a portion of the abundant proteins or at least a portion of the glycoproteins”, “(d) treating the sample after extracting at least a portion of the abundant proteins or glycoproteins to generate proteolytic peptides including the signature peptides of said selected protein(s)”, and “(e) quantitative assay by mass spectrometry of at least one signature peptide generated from the selected protein(s)”, and do not represent a practical application of the exception(s), since there are merely data gathering steps required in “determining a ratio” and “computing the concentration”, and therefore represent insignificant extra-solution activities.  See MPEP 2106.05(g) for discussion of such steps.  Therefore, the claims must further be analyzed to identify additional elements to determine whether the claim as a whole amounts to significantly more than the judicial exception (i.e. Step 2B of the analysis).
For claim 28, the additional elements consist of “(a) obtaining a biological sample taken from a subject at the time t0”, “(b) adding a known quantity of an isotopically labelled protein homologous to the selected protein(s), in the biological sample obtained in step a)”, “(c) treating the sample to extract at least a portion of the abundant proteins or at least a portion of the glycoproteins”, “(d) treating the sample after extracting at least a portion of the abundant proteins or glycoproteins to generate proteolytic peptides including the signature peptides of said selected protein(s)”, and et al. (WO 2008/145763 A1, published 12/04/2008), stating that “as mentioned in the document WO 2008 / 145 763 A1, the combined use of mass spectrometry in SRM or MRM mode and of standard proteins, isotopically labelled analogues of the target biomarkers (PSAQ™ standards) and introduced in a known quantity into a sample, makes it possible to specifically detect and accurately and precisely quantify, in this sample, the target biomarkers.”  Brun recites the presently claimed mass spectrometric protein quantification assay, including a step of immunodepletion of the most abundant proteins (e.g. as per Fig. 12 of Brun and throughout).  Therefore, claim 28 is patent ineligible.  
Claim 29 recites the method according to claim 28, wherein step (c) is performed by glycodepletion, which as per page 23 of the present specification states that “a process for glycodepletion of the biological sample … pre-treatment methods are known per se”, and therefore is not enough to make the claim patent eligible.  Claim 30 recites the method according to claim 28, wherein the method is performed at a time to and at a time t1 greater than to, and comprises after step (g) the comparison of the concentration of the selected protein(s) in the sample between t1 and to, however, this is merely the repetition of the data gathering steps, and therefore does not represent “significantly more” than the judicial exception(s).  Claim 31 recites the method according to claims 28, wherein step (d) is performed by enzymatic digestion using trypsin, however, this was commonly performed in such cases, as per at least Fig. 12 of Brun.  Claims 32-33 recites the method according to claim 28, wherein the subject has or is suspected of having a liver disorder chosen from acute liver injury, hepatic steatosis, steatohepatitis, and non-liver steatohepatitis, however, this does not change the methodology beyond choice of protein(s) to be measured, and therefore does not add “significantly more” to the claim.
Claims 27 and 34 each recite a method for assessing the toxicity of molecule previously administered to a subject and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the “assessing” step in each of these claims represents the natural correlation between measured biomarkers and toxicity of molecules previously administered to a subject, being a law of nature and/or natural phenomena as per MPEP 2106.04(b)(I).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step  “obtaining a biological sample from the subject” and “determining the presence and/or concentration of said protein(s) in the sample using one or more signature peptides” for independent claim 16 and “(a) obtaining a biological sample taken from a subject at the time t0”, “(b) adding a known quantity of an isotopically labelled protein homologous to the selected protein(s), in the biological sample obtained in step a)”, “(c) treating the sample to extract at least a portion of the abundant proteins or at least a portion of the glycoproteins”, “(d) treating the sample after extracting at least a portion of the abundant proteins or glycoproteins to generate proteolytic peptides including the signature peptides of said selected protein(s)”, and “(e) quantitative assay by mass spectrometry of at least one signature peptide generated from the selected protein(s)” for independent claim 28, and do not represent a practical application of the exception(s), since there are merely data gathering steps required in “determining a ratio” and “computing the concentration”, and therefore represent insignificant extra-solution activities.  See MPEP 2106.05(g) for discussion of such steps.  Therefore, the claims must further be analyzed to identify additional elements to determine whether the claim as a whole amounts to significantly more than the judicial exception (i.e. Step 2B of the analysis).  
claim 27, the limitations imported from independent claim 16 are “obtaining a biological sample from the subject” and “determining the presence and/or concentration of said protein(s) in the sample using one or more signature peptides”, which constitute routine, convention, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  This is equally true both when considering the steps individually and as an ordered combination for reasons set forth, above.  Therefore, claim 27 is patent ineligible.  
For claim 34, the additional elements imported from independent claim 27 consist of “(a) obtaining a biological sample taken from a subject at the time t0”, “(b) adding a known quantity of an isotopically labelled protein homologous to the selected protein(s), in the biological sample obtained in step a)”, “(c) treating the sample to extract at least a portion of the abundant proteins or at least a portion of the glycoproteins”, “(d) treating the sample after extracting at least a portion of the abundant proteins or glycoproteins to generate proteolytic peptides including the signature peptides of said selected protein(s)”, and “(e) quantitative assay by mass spectrometry of at least one signature peptide generated from the selected protein(s)”,.  Such obtaining, adding, treating, and quantitatively assaying steps all constitute routine, convention, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  This is equally true both when considering the steps individually and as an ordered combination for reasons set forth, above.  Therefore, claim 34 is patent ineligible.  



Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

Claims 27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 
For claims 27 and 34, the claims depend from independent claims that recite determining the “presence and/or concentration” of selected proteins in a sample claim 16 encompasses embodiments wherein only the presence of the proteins are determined, in any sample, it is noted that as per page 13, “According to the observations of the Applicant, the concentration of the proteins ADH IB, ADH1A and ADH1B, ADH4, ARG1, FABP1, GSTA1, BHMT1 and BHMT (variants 1 and 2) increase during the acute phases of liver injury induced by xenobiotics such as paracetamol, and then falls to very low levels during the liver recovery/regeneration period.”  Therefore, it appears that the mere presence of the biomarkers is not enough, rather, one must determine the concentration to detect liver injury from paracetamol.  While independent claim 28 recites a step of “computing the concentration”, the preamble of the claim recites a “method of determining the presence and/or concentration of a protein” recited.  Next, while the samples are open to be from any subject source (e.g. “blood, serum, plasma, urine, cerebrospinal fluid, saliva, tear fluids” as per page 10), the only example is given for plasma (see Figure 3).  Lastly, while the disclosure as filed provides only working examples for toxicity from paracetamol, the claims appear to cover any molecules administered.  Therefore, Applicants were not in possession of the invention as claimed (in claims 27 and 34) as of the effective filing date.

	
Enablement
Claims 27 and 34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for assessing toxicity of paracetamol by determining the concentrations of the recited proteins from plasma samples, it does not 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.

As per MPEP 2164.08, the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Further, the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.

The breath of the claims.  Claims 27 and 34 are so broad as to encompass “assessing the toxicity of molecules previously administered to the subject”, which reasonably includes determining only the presence of protein(s) in any sample and for any molecule administered.  In the instant case, the specification enables only determining the concentrations of the recited proteins in plasma samples from subjects previously administered toxic amounts of paracetamol.

  The amount of direction or guidance presented and the existence of working examples.  The specification discloses a single case, consisting of determining the concentrations of the recited proteins in plasma samples from subjects previously administered toxic amounts of paracetamol.  There are no other examples (prophetic or performed) for assessing toxicity of other molecules previously administered to subjects in any sample (other than plasma) and only by determining the presence (not concentration) of the proteins.

The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   Persons of ordinary skill in the art are likely able to successfully obtain subject samples and determine the presence and/or concentrations of the recited proteins (or likely any proteins) in said samples, and in the case of paracetamol, assessing the toxicity given the ranges provided, for example, in Figure 3.

	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of determining the presence and/or concentrations of the recited proteins (or likely any proteins) in said samples with great sensitivity and selectivity are known, methods for assessing the toxicity of any given molecule administered to the subject would require several samples from several subjects (for positive and negative controls, as well as statistical significance) as well as a metric to compare to in determining toxicity (e.g. as the prothrombin index of the instant Figure. 3).

	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about characterizing compound toxicity of substances other than paracetamol, and the high degree of unpredictability of the prior art in regard to achieving sufficient selectivity, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient 

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Janecki et al.
Claims 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janecki et al. (Anal. Biochem., 2007, 369:18-26).  
Regarding claims 16 and 22, Janecki teaches a method of determining the presence and/or concentration of a combination of proteins ADH1A and ADH1B in a subject, comprising: 
Materials and methods section on pp. 19-21); and
determining the presence and/or concentration of said protein(s) in the sample using one or more signature peptides comprising a signature peptide of SEQ ID NO: 15 for the combination of proteins ADH1A and ADH1B (e.g. measuring the peptide 341FSLDALITNILPFEK355 as per the MRM transition development section on p. 21-22, and noting that the reference in the Discussion section at p. 25 explicitly states that “Quantification of ADH1A could then be calculated”), wherein said signature peptide is generated from said protein by an enzymatic digestion process (e.g. trypsin digestion as per the Sample preparation for mass spectrometric analysis section on p. 20).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Janecki et al.
Claims 16-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Janecki et al. (Anal. Biochem., 2007, 369:18-26).    
Janecki is relied on as above, however, it is noted that while the reference does not explicitly report the presence and/or concentration of ADH4, as set forth in claims 17-19 nor do they report the specific peptides of ADH4 as set forth in claim 23.
Janecki, does however, suggest determining at least the presence of ADH4, as per the left column of p. 24, stating that “the selection of specific MRMs in the labeled standard to differentiate ADH1C1 from all other ADH1 isoforms (residues 341–355 in Figs. 1 and 3), to differentiate all ADH1 isoforms from ADH4 and ADH6” and as per p. 25 that “We currently are using the isotopic-labeled protein approach to quantify the other human ADH isoenzymes.”  Further, they explicitly discuss careful selection of peptides to be measured in order to differentiate between different isoforms, stating on p. 25 that “In other experimental designs, multiple peptides could be targeted depending on the question being asked”.  This strongly suggests that the choice of peptides measured for, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 1398, 1397 “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to determine at least the presence of ADH4.  One of ordinary skill in the art would have been motivated to do so based on the explicit suggestion by Janecki.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Janecki et al. and Berger et al.
Claims 16-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Janecki et al. (Anal. Biochem., 2007, 369:18-26) in view of Berger et al. (Arch. Toxicol., 2015, 89:1497-1522).
Janecki is relied on as above, however, it is noted that the reference is silent on the limitations of measuring BHMT1, CK18, and ALT1 as set forth in claims 20, 21, and 23-24, as well as obtaining samples from a subject that has or is suspected of having acute liver injury, as set forth in claim 25, and assessing the toxicity of molecules previously administered to the individual, as set forth in claim 27.
Berger teaches the measurement of BHMT1 and CK18 (e.g. as per Table 2), and ALT1 (e.g. as per Fig. 3) as set forth in claims 20, 21, and 23-24, as well as obtaining claim 25, and assessing the toxicity of molecules previously administered to the individual (e.g. paracetamol as per Table 2 and throughout).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to measure the recited proteins in subjects as per Berger using the MRM methodology of Janecki.  One of ordinary skill in the art would have been motivated to so since Janecki teaches that their method of measurement using intact, full-length isotope-labeled proteins as internal standards is beneficial, since this allows for “automatic correction for any inefficiency in the proteolytic cleavage step” and “the potential to select multiple internal standard peptides for quantification that could increase the statistical power of the analyses” as per p. 24.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Janecki et al. and Meyer et al.
Claims 16-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Janecki et al. (Anal. Biochem., 2007, 369:18-26) in view of Meyer et al. (U.S. PGPub 2015/0147761 A1).
Janecki is relied on as above, however, it is noted that the reference is silent on the limitations obtaining samples from a subject that has or is suspected of having non-alcoholic steatohepatitis (NASH), as set forth in claim 26.

It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to measure the recited proteins in subjects as per Meyer using the MRM methodology of Janecki.  One of ordinary skill in the art would have been motivated to so since Janecki teaches that their method of measurement using intact, full-length isotope-labeled proteins as internal standards is beneficial, since this allows for “automatic correction for any inefficiency in the proteolytic cleavage step” and “the potential to select multiple internal standard peptides for quantification that could increase the statistical power of the analyses” as per p. 24.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Janecki et al., Berger et al., and R&D Systems
Claims 16-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Janecki et al. (Anal. Biochem., 2007, 369:18-26) in view of Berger et al. (Arch. Toxicol., 2015, 89:1497-1522) further in view of R&D Systems (product manual 2015).
Janecki in view of Berger is relied on as above, however, it is noted that the references are silent on the step of immunodepletion, including of glycoproteins, as set forth in claims 28-29.  

Janecki teaches determining a ratio of the abundance of the isotopically labelled signature peptide, from the standard, added in step b), to the abundance of the non-labelled signature peptide from the biological sample, (g) computing the concentration of said selected protein(s) in the sample based on the ratio obtained in step f) and on the known quantity of said isotopically labelled protein added in step b), as set forth in the Experiment 1 and Experiment 2 sections on pages 20-21.
Berger teaches the limitation in claim 30 that the method is performed at a time to and at a time t1 greater than to, and comprises after step (g) the comparison of the concentration of the selected protein(s) in the sample between t1 and to (e.g. as per Fig. 3).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to immunodeplete the high abundance proteins prior to measuring the lower abundance ones as per R&D Systems, in the method of Janecki in view of Berger.  One of ordinary skill in the art would have been motivated to so since R&D Systems teaches in the INTRODUCTION section that “The removal of these twelve high-abundance proteins by a high-capacity method is likely to reduce the dynamic range of plasma protein concentrations by nearly three orders of magnitude”, therefore increasing the sensitivity of the measuring.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639